Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 20120243339 A1) in view of Lee (US 20090065847 A1).

    PNG
    media_image1.png
    492
    429
    media_image1.png
    Greyscale

Regarding claims 1 and  11, Seo et al. discloses a memory device, comprising: 

a plurality (Seo Fig. 4) of stack structures(Seo Fig. 3C): disposed on a substrate 1 wherein each stack structure at least comprises;
	a tunneling dielectric layer disposed on the substrate; 
	a floating gate disposed on the tunneling dielectric layer;
an inter-gate disposed on the tunneling dielectric layer;
a control gate disposed on the inter-gate dielectric layer, wherein the control gate comrises a lower portion and an upper portion on the lower portion, 

a spacer 61 disposed on the lower portion of the control gate and covering a sidewall of the upper portion of the control gate such that a width of an upper portion of the stack structures is less than a width of a lower portion thereof (Seo Fig. 3C – tapered shape) a dielectric layer 67 conformally covering [i.e. 61- a sidewall of; 41-entire stacked structure] the stack structures and the spacer 61; and a plurality of contact plugs 69 respectively disposed on the substrate between the stack structures (Seo Fig. 4).

    PNG
    media_image2.png
    295
    707
    media_image2.png
    Greyscale


Seo et al. is merely silent uon the capability of control gates being capable of having a shape such that the lower portion of the control gate has a width greater than a width of the upper portion of the control gate (i.e. a inverted T shape).  At the time of the invention this claimed shape of a control gate was known when forming a analagous gate stack structure.  See Lee Figure 3I.

    PNG
    media_image3.png
    211
    518
    media_image3.png
    Greyscale

	Lee discloses a gate stack structure analogous to that of Seo et al. however further teaches the control gate may optionally be formed with the inverted T shape or equivalently with the rectangular shape as in Seo (See figures 1D and 2D of Lee which the analogous shapes as shown in Seo).
	As depictd in figure 3I of Lee wherein each stack structure at least comprises;
	a tunneling dielectric layer 33 disposed on the substrate; 
	a floating gate 33 disposed on the tunneling dielectric layer;
an inter-gate dielectric 33 disposed on the tunneling dielectric layer;
	(Note: layer 33 of Lee is depicted as a single layer, however is disclosed to be composed of the three layers.  Tunnel, floating gate and interlayer gate dielectric.  See paragraph 24.)
a control gate 34 disposed on the inter-gate dielectric layer, wherein the control gate comprises a lower portion and an upper portion on the lower portion, and the lower portion of the control gate has a width greater than a width of the upper portion of the control gate (Lee Fig. 3I), wherein a sidewall of the lower portion of the control gate is substantially coplanar with a sidewall of the inter-gate dielectric layer, a sidewall of the floating gate, and a sidewall of the tunneling dielectric layer.

    PNG
    media_image4.png
    439
    618
    media_image4.png
    Greyscale

 
a spacer 38 disposed on the lower portion of the control gate and covering a sidewall of the upper portion of the control gate such that a width of an upper portion of the stack structures is less than a width of a lower portion thereof (Lee Fig. 3C – tapered shape).
	
	In view of Lee, it would be a obvious modification to merely change the shape of the control gate in the device as described in Seo, as the claimed shape of the control gate was known and used for the device as claimed.  The mere change in shape is not recognized to produce any unexpected results and/or benefits.  See MPEP 2144.04 IV B.
	


Regarding claim 2, Seo et al. discloses a memory device of claim 1, further comprising: an oxide 45 layer disposed between the lower portion of the stack structures and the dielectric layer and extended between the spacer and the dielectric layer, wherein a thickness of the oxide layer located on a sidewall of the upper portion of the stack structures is less than a thickness of the oxide layer located on a sidewall of the lower portion of the stack structures (Seo Fig. 4 – Not: Thicness direction may be difined in the direction parralell to the surface of the substrate.  The portion of layer 45 contacting the substrate is thicker in the thickness direction that at the upper portion of the stacked structure.).

Regarding claim 3, Seo et al. discloses a memory device of claim 1, wherein a thickness of the dielectric layer located on a sidewall of the upper portion of the stack structures is greater than a thickness of the dielectric layer located on a sidewall of the lower portion of the stack structures (Seo Fig. 4- due to the tapered shape of sidewall spacers, the dielectric 67 has a inverse thickness as compared to the sidewall spacers, thereby having a greater thickness in the upper region than that to the lower region in the defined thickness direction.)

    PNG
    media_image5.png
    295
    707
    media_image5.png
    Greyscale


Regarding claim 4, Seo et al. discloses a memory device of claim 1, wherein a sidewall of the spacer is substantially coplanar with a sidewall of the lower portion of the stack structures (Seo Figs. 3 & 4)

Regarding claim 5, Seo et al. discloses a memory device of claim 1, wherein the contact plugs are self-aligned structures having a uniform width (Seo Figs. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/10/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822